DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-13, 15-16, and 18-22 are pending. Claim 16 is withdrawn.  Claims 1-13, 15, and 18-22 are presently examined.

Election/Restrictions
Applicant’s election without traverse of the species of “enoxaparin + AT200” in the reply filed on 10/19/2022 is acknowledged.
In the absence of further identification of a disclosed species, the elected species of “enoxaparin + AT200” is understood to read upon the disclosure identified by the Examiner in the Requirement mailed 8/24/2022 at page 2, corresponding to the species disclosed at Figure 3B and ¶¶[0068]-[0069] (see Reply filed 10/19/2022 at 2; see also Requirement mailed 8/24/2022 at 2).  Therefore, the originally elected species is understood to be an ex vivo treatment of patient plasma with AT-supplemented enoxaparin (see, e.g., Spec. filed 1/12/2021 at ¶¶[0068], [0069], and Fig. 3B). Applicant failed to identify any additional claim limitations, but identified that claims -13, 15, and 18-22 read upon the elected species.  Notably, the claimed methods read upon in vivo treatments, which were not reduced to practice.  Accordingly, it is currently assumed that the unspecified variations (i.e., treatment of humans in vivo) amount to obvious variants of the elected species of ex vivo treatment. If this is incorrect, Applicant should so clearly state and clarify the record by identifying a single, fully disclosed example corresponding to “enoxaparin + AT200” by identifying patient population, concentration (in IU, mg or mg/kg), route of administration, etc.
Following an extensive search and examination, the originally elected species has been deemed obvious in view of the prior art as set forth below.  Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.
During search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1-13, 15, and 18-22 are presently examined.

Priority
	The priority claim to US Provisional Application No. 63/005,250, filed April 4, 2020 is acknowledged. 

Information Disclosure Statement
Applicant should note that some documents disclosed on the IDS form submitted on 2/10/2021 and 6/21/2021 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the provisional was filed April 4, 2020, and therefore any documents published in or after 2019 should be accompanied by both month and year of publication.
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claim 1 is representative of the pending claim scope and is presently directed to:
1. (Original) A method for reducing the occurrence of a thrombosis or a thromboembolism in a patient identified as being at risk thereof, the method comprising administering to the patient a therapeutically effective amount of:
an anticoagulant selected from the group consisting of unfractionated heparin, a low molecular weight heparin, a heparinoid, fondaparinux, idraparinux, and combinations thereof, and
antithrombin III (ATIII).
Applicable claim interpretations are set forth below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
	The applicable patient population of “a patient identified as being at risk thereof” of thrombosis or a thromboembolism as recited at instant claim 1, is understood to include all patients (i) recited at dependent claims 4-5; (ii) having at least one risk factor for venous thromboembolism (VTE) as identified at ¶[0030] of the Specification (see, e.g., Spec. filed 1/12/2021 at ¶[0030], noting an age >75, obesity, etc. are risk factors of VTE); (iii) having a history of stroke (see, e.g., Spec. filed 1/12/2021 at ¶[0032]); (iv) having any disease having thrombosis as a feature underlying the disease (see, e.g., Spec. filed 1/12/2021 at ¶¶[0046]-[0047], noting stroke, atrial fibrillation, coagulopathy, myocardial infarction, etc.); or (v) having physical trauma, cancer, sepsis, restricted mobility, perioperative patients, etc. (see, e.g., Spec. filed 1/12/2021 at ¶¶[0038]-[0039]).
	The applicable route of administration is unspecified, but is reasonable understood to encompass intravenous, subcutaneous, intramuscular, colonic, rectal, nasal, or intraperitoneal administration (see, e.g., Spec. filed 1/12/2021 at ¶¶[0054]).
	The dosage required is a “therapeutically effective amount” is defined to encompass any amount that “is sufficient to effect treatment, as defined herein” (see, e.g., Spec. filed 1/12/2021 at ¶[0027]).  “Treatment” is understood to include preventing, protecting, inhibiting, arresting or suppressing development of clinical symptoms (see, e.g., Spec. filed 1/12/2021 at ¶¶[0023]-[0024]).  The dosage is understood to include any amount within the scope of dependent claims 6-13, or 19-22.
	Claim 1 does not specify nor require that both heparin and ATIII have to be administered simultaneously, or via the same route of administration.  Accordingly, the claims fully encompass prior art methods wherein patients are treated with one, and then subsequently the other, compounds as claimed. 
	Claims 2-3 are directed to intended use statements directed to the preamble of instant claim 1.  Specifically, claims 2-3 do not require that the patients at issue actually suffer from VTE or venous thrombosis, but only that the treated patients be “at risk” of “the occurrence of” such things (see, e.g., MPEP § 2111.02(II)).  This is understood to be the same patient population recited at claims 4-5 and encompassed by claim 1 as set forth above.  Therefore, claims 2-3 do not appear to materially or substantially differ in scope relative to instant claim 1.
	Claims 6-10 have been rejected as indefinite as set forth below.
	Heparin is typically reporting on the basis of activity, but Applicant has attempted to claim heparin by mg, and by mg/kg.  Examiner notes that the typical conversion utilized is that 1 unit of heparin is equivalent to approximately 0.002 mg of pure heparin (see search notes).
Additional claim interpretations are set forth below.


Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6-13 refer to a variable object and is therefore rendered indefinite (see, e.g., MPEP § 2173.05(b)(II)). Here, the amount of ATIII actually administered to any given patient as claimed is variable and unspecified.  Such language is not “as accurate as the subject matter permits” in a method claim, because the claims may simply specify that ATIII levels be measured and then a required concentration calculated based upon patient parameters impacting concentration (e.g., the patient’s weight,  height, blood volume, preexisting level of ATIII, rate of ATIII loss (e.g., bleeding), genetics (i.e., ATIII deficiency and/or coagulopathies), as well as duration of injection, desired timepoint at which the concentration peak is desired, etc., etc.).  However, the amount administered is presumably dependent upon these multiple factors, but such factors have unknown interrelationships.  Because the interrelationships among each of these factors is unknown and no standard is provided in the Specification for determining such factors a priori, the concentration of ATIII that must be administered to achieve the claimed goal (which is presumed transient and presumed to occur at any time during treatment) is unknown and variable.  This is pertinent because the pending claims do not recite nor require a prior measuring step or calculating step; however, even if such a step were required, it would be essential, and must be included in the claim (see, e.g., MPEP § 2172.01, noting that “[i]f a claim fails to interrelate essential elements of the invention . . . the claim may be rejected. . . .as indefinite”). Here, a measuring and calculating step is not presently claimed or identified as essential.  Therefore, the claims are rejected as indefinite because they each reference a variable object (i.e., the amount of ATIII actually administered to achieve the intended result), but the variability of the object is dependent upon multiple unspecified, unmeasured, and unclaimed factors. Close prior art exists (see rejections under 35 USC 102 below). Therefore, claims 6-12 are rejected as indefinite. 
	Claims 6-13 are indefinite because the claims refer to “IU/mL”, but it is prima facie unclear what liquid is being referenced as “mL”.  It is unclear if the liquid referenced is whole blood, blood plasma, or something else.  Depending upon what liquid is being referenced by “mL”, the claim scope may vary substantially. Close prior art exists (see rejections under 35 USC 102 below). In the absence of clear guidance what measurement is being referenced, the claim is indefinite. 
	Claim 6 is rejected as for conflating qualitative and quantitative language in a manner rendering a limitation ambiguous.  Specifically, the phrase “greater than about 1.0” renders the claim indefinite because it is unclear if the claim includes or excludes amounts that are “about 1.0” and specifically 20% less than the recited amount (see, e.g., Spec. filed 1/12/2021 at ¶[0021], defining “about” as ±20%).  Such an amount is “about” the stated amount, but not “greater than” the stated amount.  Close prior art exists (see rejections under 35 USC 102 below). Therefore, it is unclear if such amounts are included or excluded by the claim scope. 
	Claim 7 is rejected as for conflating qualitative and quantitative language in a manner rendering a limitation ambiguous.  Specifically, the phrase “greater than about 1.2” renders the claim indefinite because it is unclear if the claim includes or excludes amounts that are “about 1.2” and specifically 20% less than the recited amount (see, e.g., Spec. filed 1/12/2021 at ¶[0021], defining “about” as ±20%).  Such an amount is “about” the stated amount, but not “greater than” the stated amount.  Close prior art exists (see rejections under 35 USC 102 below). Therefore, it is unclear if such amounts are included or excluded by the claim scope. 
	Claim 8 is rejected as for conflating qualitative and quantitative language in a manner rendering a limitation ambiguous.  Specifically, the phrase “greater than about 1.3” renders the claim indefinite because it is unclear if the claim includes or excludes amounts that are “about 1.3” and specifically 20% less than the recited amount (see, e.g., Spec. filed 1/12/2021 at ¶[0021], defining “about” as ±20%).  Such an amount is “about” the stated amount, but not “greater than” the stated amount.  Close prior art exists (see rejections under 35 USC 102 below). Therefore, it is unclear if such amounts are included or excluded by the claim scope. 
	Claim 9 is rejected as for conflating qualitative and quantitative language in a manner rendering a limitation ambiguous.  Specifically, the phrase “greater than about 1.4” renders the claim indefinite because it is unclear if the claim includes or excludes amounts that are “about 1.4” and specifically 20% less than the recited amount (see, e.g., Spec. filed 1/12/2021 at ¶[0021], defining “about” as ±20%).  Such an amount is “about” the stated amount, but not “greater than” the stated amount.  Close prior art exists (see rejections under 35 USC 102 below). Therefore, it is unclear if such amounts are included or excluded by the claim scope. 
	Claim 10 is rejected as for conflating qualitative and quantitative language in a manner rendering a limitation ambiguous.  Specifically, the phrase “greater than about 1.5” renders the claim indefinite because it is unclear if the claim includes or excludes amounts that are “about 1.5” and specifically 20% less than the recited amount (see, e.g., Spec. filed 1/12/2021 at ¶[0021], defining “about” as ±20%).  Such an amount is “about” the stated amount, but not “greater than” the stated amount.  Close prior art exists (see rejections under 35 USC 102 below). Therefore, it is unclear if such amounts are included or excluded by the claim scope. 
	Accordingly, claims 6-13 are rejected as indefinite.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

[Prior Art Rejection 01]
Claims 1-4, 15, 18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Meister et al. (Comparison of low-molecular-weight heparin and antithrombin versus antithrombin alone for the prevention of symptomatic venous thromboembolism in children with acute lymphoblastic leukemia. Pediatr. Blood Cancer, 50: 298-303 (2008); hereafter “Meister”). 
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, and those discussion are incorporated into the instant rejection.
Regarding instant claims 1-4 and the applicable patient population, Meister teaches the use of low-molecular weight heparin and antithrombin in the treatment of acute lymphoblastic leukemia (ALL) patients (see, e.g., Meister at title, abs). Cancer patients are identified at dependent claim 4 as a patient population satisfying the requirement of instant claim 1. Regarding instant claim 1 and the administration of a “therapeutically effective amount” of low-molecular weight heparin and ATIII, Meister teaches and discloses that “[v]enous thomboemolism (TE) is a well-recognized serious complication of chemotherapy” (see, e.g., Meister at 298 at col I at 1st ¶). Meister identifies that ALL patients were treated with the low-molecular weight heparin of enoxaparin as well as antithrombin III (identified as “AT” in Meister) (see, e.g., Meister at abs, Fig. 1 on 300, 299-300 at § Supportive Therapy, 300 at § Enoxaparin Prophylaxis, Fig. 3 on 302).  Regarding claims 15, 18, and the use of enoxaparin, Meister identifies that the low molecular weight heparin utilized was enoxaparin (see, e.g., Meister at abs, Fig. 1 on 300, 299-300 at § Supportive Therapy, 300 at § Enoxaparin Prophylaxis, Fig. 3 on 302, 303 at 1st col at 1st full ¶). Regarding claims 21-22 and the mg/kg of low molecular weight heparin used, Meister identifies that doses of enoxaparin were weight adjusted and about 0.75-1.2 mg/kg, with a reported mean of 0.89±0.16 mg/kg (see, e.g., Meister at Table II on 300, 300 at § Enoxaparin Prophylaxis). 
Accordingly, the prior art anticipates instant claims 1-4, 15, 18, and 21-22.

[Prior Art Rejection 02]
Claims 6-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meister as applied to claims 1-4, 15, 18, and 21-22 above as evidenced by Ting (Design of Dose Response Clinical Trials, Bass Conference XIII, 45 slides (6 Nov. 2006), also available at https://www.bassconference.org/‌tutorials/‌BASS‌%202006%20Ting.pdf (last visited 11/8/2022); hereafter “Ting”) and as evidenced by Tourneau et al. (Dose escalation methods in phase I cancer clinical trials, J Natl Cancer Inst., vol. 101(10):708-20 (2009 May 20); hereafter “Tourneau”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section and rejection above, and those discussion are incorporated into the instant rejection.  Claims 6-13 have been rejected above as indefinite.  For purposes of the instant rejection, they are reasonably interpreted to be satisfied by a therapeutic amount that achieves the desired level at some point in treatment for any transient amount of time. 
102/103 Rejection: Per MPEP § 2112, 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.
Here, claims 6-13 are understood to be process claims directed to a function, property or characteristic, namely an intended and expected result presumably dependent upon the total amount of the compound administered and specific patient parameters (e.g., the patient’s weight,  height, blood volume, preexisting level of ATIII, rate of ATIII loss (e.g., bleeding), genetics (i.e., ATIII deficiency and/or coagulopathies), as well as duration of injection, desired timepoint at which the concentration peak is desired, etc., etc.).
	The teachings of the primary reference as applied to claims 1-4, 15, 18, and 21-22 have been set forth above and those discussions are incorporated in to the instant rejection. Regarding instant claims 6-13, claims 6-13 have been rejected as indefinite, but are understood to be directed towards achieving a transient spike in ATIII levels, presumably in a patient’s whole blood (or perhaps plasma), wherein the amount of ATIII administered necessary to cause the spike as claimed is reasonably dependent upon unspecified and unknown patient parameters (e.g., the patient’s weight, height, blood volume, preexisting level of ATIII, rate of ATIII loss (e.g., bleeding), genetics (i.e., ATIII deficiency and/or coagulopathies), as well as duration of injection, desired timepoint at which the transient concentration peak is desired, etc., etc.).  
	The prior art differs from the pending claims as follows: The prior art is silent regarding the patient’s ATIII levels in IU/ml as recited at instant claims 6-13, and are also silent regarding each patient’s total mL at issue, transient spikes in ATIII IU following administration, and other treatment parameters presumably pertinent to indefinite claims 6-13.
Regarding anticipation, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions or characteristics that are newly cited or is identical to an invention instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.”  Per MPEP § 2112(V), the PTO can require an applicant to prove that the prior art does not necessarily or inherently possess the characteristics of his (or her) claimed invention. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (see, e.g., MPEP § 2112(III), noting that such rationale applies to products, apparatus, and process claims claimed in terms of function, property, or characteristic).  Accordingly, the prior art disclosure of what reasonably appears to be an identical treatment method utilizing the exact same compounds of ATIII and enoxaparin, at therapeutically effective levels, in the same patient population, for use in the achieving the same effects, is reasonably understood to anticipate the instant claims, and the burden is shifted to the Applicant to distinguish the instant invention over the prior art.
Regarding obviousness, MPEP § 2144.05(II)(A), notes that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see, e.g., MPEP § 2144.05(II)(A); see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  The primary reference identifies and suggests that the results should be further tested in a clinical trial (see, e.g., Meister at abs, 303 at col I at 1st full ¶).  This is pertinent because Tourneau and Ting are evidentiary references that evidence the routine knowledge in the art regarding clinical methodologies.  Specifically, the documents evidence what artisans consider routine issues and parameters that are addressed and optimized during clinical trials.  The documents evidence that it is well-known that Phase I and Phase II clinical trials routinely address efficacy of dosages and dosing frequencies in order to answer the basic questions of “how often should we dose the patient?” and “how much should we dose the patient?”, as well as determining pharmacokinetic and pharmacodynamic properties of drugs, as well as a determination of the therapeutic index (see, e.g., Ting at 4-5, 10, 13-15, 18, 20, 24).  Tourneau identifies that 
The main goal of [Phase I clinical Trials] is to establish the recommended dose and/or schedule of new drugs or drug combinations for phase II trials. The guiding principle for dose escalation in phase I trials is to avoid exposing too many patients to subtherapeutic doses while preserving safety and maintaining rapid accrual. 
(Tourneau at abs).
Accordingly, concentrations of known drugs required to achieve known results in a known patient population is a result-effective variable. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitations recited in instant claims 6-13 are for any particular purpose or solve any stated problem and the prior art teaches that concentrations of ATIII may vary according to patient parameters and other parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the pharmaceutical arts. 
Accordingly, the instant claims are presumed anticipated by the prior art for the reasons set forth above.  Alternatively, the claims are obvious in view of the prior art, because at most the difference appears to be a difference in volume (i.e., concentration) amounting to optimization, but such differences do not appear critical and would not reasonably be expected to alter the utility of the prior art.
Furthermore, there would be a reasonable expectation of success because it is well-within the ordinary skill in the art to make and utilize the prior art methodology as taught by the primary reference having the inherent properties utilized in the prior art (e.g., transient spikes in ATIII levels).  The prior art clearly sets forth and teaches all substantive elements of the claimed invention and sets forth the expected outcome.
	Accordingly, claims 6-13 are rejected under 35 U.S.C. 102(a)(1) or alternatively under 35 U.S.C. 103.

[Prior Art Rejection 03]
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meister as applied to claims 1-4, 15, 18, and 21-22 above, and further in view of Ting (Design of Dose Response Clinical Trials, Bass Conference XIII, 45 slides (6 Nov. 2006), also available at https://www.bassconference.org/‌tutorials/‌BASS‌%202006%20Ting.pdf (last visited 11/8/2022); hereafter “Ting”), Gill et al., (Birth and developmental correlates of birth weight in a sample of children with potential sensory processing disorder, BMC Pediatr., 2013;13:29. Published 2013 Feb 25. doi:10.1186/1471-2431-13-29; hereafter “Gill”), Luciano (“World's Heaviest Man: The world begins to learn about Robert Earl Hughes", Washington Times Reporter; 13 March 2008, also available at https://‌web.‌archive.org‌/‌web‌/20120304152756/‌http://www.washingtontimesreporter.com/‌state_news/x688586179 (last visited 11/1/2022); hereafter “Luciano”; at page 1), and Luciano (“World's Heaviest Man: Robert Earl Hughes becomes a star". Washington Times Reporter; 14 March 2008, also available at https://‌web.archive.org/‌web/‌20120304152843/‌http://www.washingtontimesreporter.com/state_news/‌x1993300104 (last visited 11/1/2022); hereafter “LucianoII”; at page 2).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section and rejection above, and those discussion are incorporated into the instant rejection.  
The teachings of the primary reference as applied to claims 1-4, 15, 18, and 21-22 have been set forth above in a preceding rejection and those discussions are incorporated in to the instant rejection.
	The primary reference differs from instant claims 19-20 as follows: The primary reference does not teach the exact ranges of low molecular weight heparin recited at instant claims 19-20.
	MPEP § 2144.05(II)(A), notes that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see, e.g., MPEP § 2144.05(II)(A); see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  The primary reference identifies and suggests that the results should be further tested in a clinical trial (see, e.g., Meister at abs, 303 at col I at 1st full ¶).  This is pertinent because Ting evidences that it is well-known and routine in the pharmaceutical arts to utilize clinical trials, and that Phase I and Phase II clinical trials routinely address efficacy of dosages and dosing frequencies in order to answer the basic questions of “how often should we dose the patient?” and “how much should we dose the patient?”, as well as determining pharmacokinetic and pharmacodynamic properties of drugs, as well as a determination of the therapeutic index (see, e.g., Ting at 4-5, 10, 13-15, 18, 20, 24).  Therefore, dosage and dosing frequency are routine parameters optimized in the pharmaceutical arts.  Accordingly, it would be obvious to optimize the concentration of low molecular weight heparin administered to a patient according to the methodology taught and disclosed by the primary reference.
	In addition, or alternatively, it is noted that instant claims 19-20 do not recite nor depend upon the weight of the patient.  However, in clinical practice, the weight of a patient is routinely considered. This is pertinent because the weight ranges for humans vary substantially.  Specifically, a human newborn may weigh less than 0.831 kg (see, e.g., Gill at Table 4 on 4), an adolescent under 18 may weigh up to at least 600 pounds (272.15 kg) (see, e.g., Luciano at page 1); and a human adult may weigh up to at least 1,041 pounds (472.1897 kg) (see, e.g., LucianoII at page 2).  Therefore, a dosage range of “0.75-1.2 mg/kg” as taught by the primary reference (see, e.g., Meister at 300 at col I at § Enoxaparin Prophylaxis) would be understood to overlap in scope with the claimed ranges of instant claims 19-20 for children weighing between, for example about 33 kg to 53.33 kg, which is well within the range for human children (see, e.g., Gill, Luciano, and LucianoII as cited above; not that 33 kg * 1.2 mg/kg is about 40 mg, and that 53 * 0.75 mg/kg is about 40 mg).  Therefore, the ranges set forth and claimed at claims 19-20 fall within or substantially overlap in scope with the prior art in view of reasonably weight ranges for human children being given of “0.75-1.2 mg/kg” as taught by the primary reference (see, e.g., Meister at 300 at col I at § Enoxaparin Prophylaxis).  Per MPEP § 2144.05, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, as noted above, it is routine in the art to perform clinical trials to optimize the concentration and dosage of pharmaceuticals administered to human patients (see, e.g., MPEP § 2144.05(II)(A); see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Second, as noted above, the prior art teaches the weight-dependent dosage of “0.75-1.2 mg/kg” for enoxaparin, and this dosage is reasonably understood to overlap in scope with the claimed ranges for weight ranges of human children; therefore, such ranges are prima facie obvious in view of the prior art (see, e.g., MPEP § 2144.05). 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to treat a known patient population using a known combination of drugs at known concentrations to effect a known result. In addition, it is routine in the prior art to optimize concentrations of active pharmaceutical agents used to treat known diseases in known patient populations.
Accordingly, claims 19-20 are rejected as obvious.

[Prior Art Rejection 04]
Claims 1-5, 15, 18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Konkle et al. (Use of recombinant human antithrombin in patients with congenital antithrombin deficiency undergoing surgical procedures. Transfusion, 43: 390-394 (2003); hereafter “Konkle).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, and those discussion are incorporated into the instant rejection.  “Heparin” is understood to refer to unfractionated heparin in the prior art unless otherwise specified.
	Regarding instant claims 1-4 and the applicable patient population, Konkle discloses the use of recombinant human antithrombin and enoxaparin in patients undergoing surgical procedures (see, e.g., Konkle at title, abs, 392 at Case 3, 392 at Case 5). Such patients are “at risk” because they are perioperative patients (see id).  Regarding claims 4-5, “physical trauma” is not specifically defined on record, but is reasonably understood to include physical surgical trauma, including “penetrating trauma” like incisions as involved in C-sections and knee replacement surgery (see, e.g., Konkle at Table 1 on 392 at Cases 3 & 5). Regarding enoxaparin and claims 15 and 18, Konkle discloses the use of recombinant human antithrombin and enoxaparin in perioperative patients that underwent penetrating surgical trauma (see, e.g., Konkle at title, abs, 392 at Cases 3 & 5).  Regarding claims 19, Konkle discloses at Case 5 that “[p]rophylactic enoxaparin” was administered at 30 mg every 12 hours (see, e.g., Konkle at title, abs, 392 at Case 5). Regarding claims 21-22, Konkle discloses that Case 3 utilized enoxaparin at “1 mg per kg . . .twice daily”, which satisfies instant claims 21-22.
Accordingly, instant claims 1-5, 15, 18, and 21-22 are anticipated by the prior art. 

[Prior Art Rejection 05]
Claims 6-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Konkle as applied to claims 1-5, 15, 18, and 21-22 above as evidenced by Ting and as evidenced by Tourneau.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section and rejection above, and those discussion are incorporated into the instant rejection.  Claims 6-13 have been rejected above as indefinite.  For purposes of the instant rejection, they are reasonably interpreted to be satisfied by a therapeutic amount that achieves the desired level at some point in treatment for any transient amount of time. 
102/103 Rejection: Per MPEP § 2112, 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.
Here, claims 6-13 are understood to be process claims directed to a function, property or characteristic, namely an intended and expected result presumably dependent upon the total amount of the compound administered and specific patient parameters (e.g., the patient’s weight,  height, blood volume, preexisting level of ATIII, rate of ATIII loss (e.g., bleeding), genetics (i.e., ATIII deficiency and/or coagulopathies), as well as duration of injection, desired timepoint at which the concentration peak is desired, etc., etc.).
	The teachings of the primary reference as applied to claims 1-5, 15, 18, and 21-22 have been set forth above and those discussions are incorporated in to the instant rejection. Regarding instant claims 6-13, claims 6-13 have been rejected as indefinite, but are understood to be directed towards achieving a transient spike in ATIII levels, presumably in a patient’s whole blood (or perhaps plasma), wherein the amount of ATIII administered necessary to cause the spike as claimed is reasonably dependent upon unspecified and unknown patient parameters (e.g., the patient’s weight, height, blood volume, preexisting level of ATIII, rate of ATIII loss (e.g., bleeding), genetics (i.e., ATIII deficiency and/or coagulopathies), as well as duration of injection, desired timepoint at which the transient concentration peak is desired, etc., etc.).  
	The primary reference differs from the pending claims as follows: The primary reference is silent regarding the patient’s ATIII levels in IU/ml as recited at instant claims 6-13, and are also silent regarding each patient’s total mL at issue, transient spikes in ATIII IU following administration, and other treatment parameters presumably pertinent to indefinite claims 6-13.
Regarding anticipation, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions or characteristics that are newly cited or is identical to an invention instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.”  Per MPEP § 2112(V), the PTO can require an applicant to prove that the prior art does not necessarily or inherently possess the characteristics of his (or her) claimed invention. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (see, e.g., MPEP § 2112(III), noting that such rationale applies to products, apparatus, and process claims claimed in terms of function, property, or characteristic).  Accordingly, the prior art disclosure of what reasonably appears to be an identical treatment method utilizing the exact same compounds of ATIII and enoxaparin, at therapeutically effective levels, in the same patient population, for use in the achieving the same effects, is reasonably understood to anticipate the instant claims, and the burden is shifted to the Applicant to distinguish the instant invention over the prior art.
Regarding obviousness, MPEP § 2144.05(II)(A), notes that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see, e.g., MPEP § 2144.05(II)(A); see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  The primary reference identifies that clinical trials had not yet been conducted, but that the results suggested a decreased risk of thrombosis (see, e.g., Konkle at 393 at col I at 1st partial ¶).  Therefore, an artisan would be motivated to confirm such findings and optimize/standardize such treatments using a clinical trial. This is pertinent because Tourneau and Ting are evidentiary references that evidence the routine knowledge in the art regarding clinical methodologies.  Specifically, the documents evidence what artisans consider routine issues and parameters that are addressed and optimized during clinical trials.  The documents evidence that it is well-known that Phase I and Phase II clinical trials routinely address efficacy of dosages and dosing frequencies in order to answer the basic questions of “how often should we dose the patient?” and “how much should we dose the patient?”, as well as determining pharmacokinetic and pharmacodynamic properties of drugs, as well as a determination of the therapeutic index (see, e.g., Ting at 4-5, 10, 13-15, 18, 20, 24).  Tourneau identifies that 
The main goal of [Phase I clinical Trials] is to establish the recommended dose and/or schedule of new drugs or drug combinations for phase II trials. The guiding principle for dose escalation in phase I trials is to avoid exposing too many patients to subtherapeutic doses while preserving safety and maintaining rapid accrual. 
(Tourneau at abs).
Accordingly, concentrations of known drugs required to achieve known results in a known patient population is a result-effective variable. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitations recited in instant claims 6-13 are for any particular purpose or solve any stated problem and the prior art teaches that concentrations of ATIII may vary according to patient parameters and other parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the pharmaceutical arts. 
Accordingly, the instant claims are presumed anticipated by the prior art for the reasons set forth above.  Alternatively, the claims are obvious in view of the prior art, because at most the difference appears to be a difference in volume (i.e., concentration) amounting to optimization, but such differences do not appear critical and would not reasonably be expected to alter the utility of the prior art.
Furthermore, there would be a reasonable expectation of success because it is well-within the ordinary skill in the art to make and utilize the prior art methodology as taught by the primary reference having the inherent properties utilized in the prior art (e.g., transient spikes in ATIII levels).  The prior art clearly sets forth and teaches all substantive elements of the claimed invention and sets forth the expected outcome.
	Accordingly, claims 6-13 are rejected under 35 U.S.C. 102(a)(1) or alternatively under 35 U.S.C. 103.

[Prior Art Rejection 06]
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konkle as applied to claims 1-5, 15, 18, and 21-22 above, and further in view of Ting, Gill, Luciano, and LucianoII.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section and rejection above, and those discussion are incorporated into the instant rejection.  
The teachings of the primary reference as applied to claims 1-5, 15, 18, and 21-22 have been set forth above in a preceding rejection and those discussions are incorporated in to the instant rejection.
	The primary reference differs from instant claims 19-20 as follows: The primary reference does not teach the exact ranges of low molecular weight heparin recited at instant claims 19-20.
	Critically, the primary reference evidences that the and suggests that the range of enoxaparin is not standardized and may differ among patients depending upon specific patient needs, history, and parameters; specifically, in Case 3 the patient is provided with “1 mg per kg of enoxaparin twice daily” and subsequently given “enoxaparin at 1 mg per kg twice daily” with warfarin (see, e.g., Konkle at Table 1 on 392 at Case 3); however, in Case 5, the patient was given enoxaparin at 30 mg every 12 hours, regardless of patient weight (see, e.g., Konkle at Table 1 on 392 at Cases 5).  Therefore, the difference between the primary reference and the instant claims appears to depend upon an optimized concentration range.  However, MPEP § 2144.05(II)(A), notes that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see, e.g., MPEP § 2144.05(II)(A); see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  The primary reference identifies that clinical trials had not yet been conducted, but that the results suggested a decreased risk of thrombosis (see, e.g., Konkle at 393 at col I at 1st partial ¶).  Therefore, an artisan would be motivated to confirm such findings and optimize/standardize such treatments using a clinical trial..  This is pertinent because Ting evidences that it is well-known and routine in the pharmaceutical arts to utilize clinical trials, and that Phase I and Phase II clinical trials routinely address efficacy of dosages and dosing frequencies in order to answer the basic questions of “how often should we dose the patient?” and “how much should we dose the patient?”, as well as determining pharmacokinetic and pharmacodynamic properties of drugs, as well as a determination of the therapeutic index (see, e.g., Ting at 4-5, 10, 13-15, 18, 20, 24).  Therefore, dosage and dosing frequency are routine parameters optimized in the pharmaceutical arts.  Accordingly, it would be obvious to optimize the concentration of low molecular weight heparin (e.g., enoxaparin) administered to a patient according to the methodology taught and disclosed by the primary reference.
	In addition, or alternatively, it is noted that instant claims 19-20 do not recite nor depend upon the weight of the patient.  However, in clinical practice, the weight of a patient is routinely considered (see, e.g., Konkle at Table 1 on 392 at Case 3, noting that the dosage ranges from 1-2 mg/kg twice daily). This is pertinent because the weight ranges for humans vary substantially.  Specifically, a human newborn may weigh less than 0.831 kg (see, e.g., Gill at Table 4 on 4), an adolescent under 18 may weigh up to at least 600 pounds (272.15 kg) (see, e.g., Luciano at page 1); and a human adult may weigh up to at least 1,041 pounds (472.1897 kg) (see, e.g., LucianoII at page 2).  Therefore, a dosage range of “1-2 mg/kg” as taught by the primary reference (see, e.g., Konkle at Table 1 on 392 at Case 3) would be understood to overlap in scope with the claimed ranges of instant claims 19-20 for humans weighing between, for example about 20-40 kg, which is well within the range for humans (see, e.g., Gill, Luciano, and LucianoII as cited above).  Therefore, the ranges set forth and claimed at claims 19-20 fall within or substantially overlap in scope with the prior art in view of reasonably weight ranges for humans given of “1-2 mg/kg twice daily” as taught and suggested by the primary reference.  Similarly, in Case 5, a man reasonably presumed to weigh between 60-80 kg was administered 60 mg daily, which would reasonably be an amount less than 1 mg/kg each day (see, e.g., Konkle at Table 1 on 392 at Case 5).  Such a suggested dosage would also read upon and overlap in scope with the instant claims for humans weighing 20-40 kg, as explained above. Per MPEP § 2144.05, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, as noted above, it is routine in the art to perform clinical trials to optimize the concentration and dosage of pharmaceuticals administered to human patients (see, e.g., MPEP § 2144.05(II)(A); see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Second, as noted above, the prior art teaches the weight-dependent dosage of “<1-2 mg/kg” for enoxaparin, and this dosage is reasonably understood to overlap in scope with the claimed ranges for weight ranges of humans; therefore, such ranges are prima facie obvious in view of the prior art (see, e.g., MPEP § 2144.05). 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to treat a known patient population using a known combination of drugs at known concentrations to effect a known result. In addition, it is routine in the prior art to optimize concentrations of active pharmaceutical agents used to treat known diseases in known patient populations.
Accordingly, claims 19-20 are rejected as obvious.

[Prior Art Rejection 07]
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 4,689,323 (Aug. 25, 1987).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, and those discussion are incorporated into the instant rejection.  “Heparin” is understood to refer to unfractionated heparin in the prior art unless otherwise specified.
Regarding claims 1-4, US’323 teaches and discloses “a method for preventing and treating thromboembolisms by administering to a human patient a therapeutically effective amount of the complex or preparation”, wherein the preparation is a heparin-antithrombin III complex (see, e.g., US’323 at abs, col I at lines 5-45, col 4 at lines 25-38, claims 4, 16, 18, 20, 22, and 24). The prior art teaches that the heparin used may be low molecular weight heparin (see, e.g., US’323 at col 9 at lines 64 to col 10 at line 21).
	Accordingly, the prior art anticipates instant claims 1-4.

[Prior Art Rejection 08]
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Avidan et al. (Phase III, Double-blind, Placebo-controlled, Multicenter Study on the Efficacy of Recombinant Human Antithrombin in Heparin-resistant Patients Scheduled to Undergo Cardiac Surgery Necessitating Cardiopulmonary Bypass, Anesthesiology, vol. 102:276-284 (2005); hereafter “Avidan”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, and those discussion are incorporated into the instant rejection.  “Heparin” is understood to refer to unfractionated heparin in the prior art unless otherwise specified.
Regarding instant claims 1-4 and the applicable patient population, Avidan discloses a method of administering heparin and recombinant human antithrombin (ATIII) to “heparin-resistant patients scheduled to undergo cardiac surgery necessitating cardiopulmonary bypass” (see, e.g., Avidan at title, abs, Fig. 1 on 278).  Such patients are “at risk” because they are perioperative patients “scheduled to undergo cardiac surgery necessitating cardiopulmonary bypass” (see, e.g., Avidan at title, abs, Fig. 1 on 278).  Regarding instant claim 1 and the administration of a “therapeutically effective amount” of heparin and ATIII, Avidan teaches and discloses a method of administering 400 U/Kg of Heparin (300 U/kg followed by 100 U/Kg), followed by administration of 75 U/kg of recombinant human antithrombin [rhAT] (see, e.g., Avidan at Fig. 1 on 278, Table 2 on 280). 
Accordingly, instant claims 1-4 are anticipated by the prior art. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This list is not exhaustive and Examiner notes that the prior art in this particular field is extensive.
	Yamaguchi et al. (Successful treatment of a massive pulmonary embolism using rivaroxaban in a patient with antithrombin III deficiency. J Cardiol Cases, vol. 16(5):144-147 ( 2017 Jul 26) identifies that circa 2017, it was routine to administer exogenous AT-III and heparin to patients with AT-III deficiency (see, e.g., id. at 145 at col II). 
Avidan et al. (Recombinant human antithrombin III restores heparin responsiveness and decreases activation of coagulation in heparin-resistant patients during cardiopulmonary bypass, J Thorac Cardiovasc Surg., vol. 130(1):107-13 (2005 Jul)) discloses a study wherein patients received heparin and ATIII in perioperative patients (see, e.g., id. at abs). 
Spiess (Treating heparin resistance with antithrombin or fresh frozen plasma, Ann Thorac Surg., vol. 85(6):2153-60 (2008 Jun)) identifies that heparin resistance is routinely treated with AT concentrate of AT-containing plasma, circa 2008 (see, e.g., id. at 2154 col II, passim).

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654